DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 3/23/20 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (2015/0260710) (of record) in view of Tey et al (2011/0237000).
Regarding claim 16, figure 1of Tseng et al below discloses a base (102) having a board surface (108); and a plurality of protruding structures (104, 112) extending from the board surface (108) and regularly arranged, wherein each of the protruding structures (104, 112) includes an outer portion (112) configured to touch at least one target biological particle (114) and an inner portion (104) that is connected between the board surface (108) and the outer portion (112), and wherein the board surface (108) has an interspace region arranged outside of the protruding portions (104, 112), and as seen from figure 1, it is inherent that the interspace region occupies 20- 80% of the board surface (108).

    PNG
    media_image1.png
    467
    610
    media_image1.png
    Greyscale

Tseng et al teaches that the nanowires or nanopillars (i.e., protruding structures 104, 112) are made of Silicon which is same material used by the present application or can be a thermal plastic material (par. [0031]).
 Tseng et al does not explicitly teach that each of the protruding structures, a structural strength of the inner portion is less than that of the outer portion. However, it would have been obvious to one having ordinary skill in the art to modify the invention of Tseng et al so that the structural strength of the inner portion is less than that of the outer portion whichever suitable for the device.
	Tseng et al does not explicitly teach that each of the protruding structures (nanowires or nanopillars) is swingable relative to the base for capturing the at least one target biological particles; however, such the feature is known in the art as taught by Sim et al.
	Tey et al, from the same field of endeavor, discloses a method for detecting analyte molecule in each of the protruding structures (nanowires or nanopillars) is flexible (par. [0081], [0105] and claim 14) relative to the base for capturing the at least one target biological particles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the protruding structures (nanowires) of Tseng et al by flexible protruding structures of Tey et al because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 17, Tey et al does not explicitly teach that the flexible nanotube or nanowire has a swing angle that is less than or equal to 5 degrees; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the flexible angle of less than 5 degrees whichever suitable for the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of  of U.S. Patent No. 11,493,500 (Huang et al). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all of limitations of claims 16-17 can be read from claims 10 and 12 of the patent.

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2877                                                                                                                            November 14, 2022